Citation Nr: 0910149	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-39 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
meniscectomy and patellectomy of the right knee with 
traumatic arthritis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1956 and from September 1956 to December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003  rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2008, 
the Veteran appeared at a hearing at the RO before the 
undersigned Acting Veterans Law Judge.   A transcript of that 
hearing has been associated with the record on appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's right knee disability has been manifested 
by severe lateral instability.

2.  Prior to September 16, 2008, the Veteran's right knee 
disability has been manifested by arthritis and non-
compensable range of motion.  

3.  Since September 16, 2008, the Veteran's right knee 
disability has been manifested by arthritis and has resulted 
in chronic and recurrent pain on motion, functional loss, and 
moderate overall limitation of extension due to pain with 
functional loss consistent with or comparable to limitation 
of motion of the right leg to 15 degrees on extension.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
meniscectomy and patellectomy of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5256-5263 (2008).

2.  Prior to September 16, 2008, the criteria for a rating of 
10 percent, but not more, for traumatic arthritis of the 
right knee associated meniscectomy and patellectomy of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.21, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, DCs 5003, 5010, 5256-5263 (2008).

3.  Since September 16, 2008, the criteria for a rating of 20 
percent, but not more, for traumatic arthritis (to include 
limitation of motion with pain, fatigability, weakness, and 
functional loss) of the right knee associated meniscectomy 
and patellectomy of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.21, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5010, 
5256-5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2003, April 2006, and June 
2008, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In June 2008, the RO also notified the Veteran of 
the process by which initial disability ratings and effective 
dates are established. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

According to Vazquez-Flores v. Peake, 22 Vet App 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the Veteran was provided pertinent information 
at his April 2008 Board hearing and in the June 2008 VCAA 
notice.  He was informed of the necessity of providing on his 
own or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the his employment and daily 
life.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The Veteran essentially contends that his medial collateral 
ligament tear of the right knee is more disabling than 
contemplated by the current 30 percent disability evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the Veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be non-compensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent may 
be applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The VA Office of General Counsel has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  For a knee disability rated 
under DC 5257 to warrant a separate rating for arthritis 
based on X-ray findings and limitation of motion, limitation 
of motion under DCs 5260 or 5261 need not be compensable but 
must at least meet the criteria for a non-compensable rating.  
A separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (August 14, 1998).

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. Specifically, where 
a Veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  However, a separate 
rating must be based on additional compensable disability. 
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The Veteran's right knee disability has been rated as 30 
percent disabling under DC 5257.  DC 5257 provides for a 10 
percent rating for knee impairment with slight recurrent 
subluxation or lateral instability, a 20 percent rating for 
knee impairment with moderate recurrent subluxation or 
lateral instability, and a 30 percent rating for knee 
impairment with severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.  As a 30 percent 
rating is the maximum rating available under this diagnostic 
code, DC 5257 cannot serve as a basis for an increased rating 
for the Veteran's right knee disability.  Id.  The Veteran 
has also been assigned a separate 10 percent disability 
evaluation for traumatic arthritis of the right knee, 
effective September 16, 2003.

In considering the applicability of other diagnostic codes, 
the Board notes that DC 5258 (dislocation of semilunar 
cartilage) provides for a maximum rating of 20 percent, DC 
5259 (symptomatic removal of semilunar cartilage) provides 
for a maximum rating of 10 percent, and DC 5263 (genu 
recurvatum) provides for a maximum rating of 10 percent.  38 
C.F.R. § 4.71a, DCs 5258, 5259, 5263.  As the Veteran is 
already in receipt of a 30 percent rating under DC 5257, 
these codes cannot provide a basis for an increased rating 
for his right knee disability.

The Board further notes that that 5256 (ankylosis of the 
knee), 5262 (impairment of the tibia and fibula), are not 
applicable here, as the medical evidence does not show that 
the Veteran has either of those disabilities.  38 C.F.R. § 
4.71a, DCs 5256, 5262.  Specifically, the VA examination 
reports noted there was no evidence of ankylosis.  

Under DC 5260, limitation of flexion of the knee is rated as 
follows:  flexion limited to 60 degrees (0 percent), flexion 
limited to 45 degrees (20 percent), flexion limited to 30 
degrees (20 percent), and flexion limited to 15 degrees (30 
percent).  38 C.F.R. § 4.71a, DC 5260.  As further outlined 
below, the Veteran's range of motion does not warrant a 
compensable rating for flexion of the right knee. 

The focus of this decision is based on limitation of 
extension of the knee which is rated as follows:  extension 
limited to 5 degrees (0 percent); extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, DC 
5261.  VA standards describe normal range of motion of the 
knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate 
II.

VA afforded the Veteran an examination in May 2003 during 
which Veteran complained of chronic right knee pain which 
worsened with prolonged standing, walking, and climbing and 
descending stairs.  In addition to instability, the Veteran  
indicated occasional swelling and increased pain with 
exposure to cold weather.  The Veteran used a knee brace and 
a cane on occasion.  Range of motion of the right knee was 
zero to 120 degrees, with pain on flexion to 120 degrees.  
There was no evidence of additional limitation of motion due 
to pain, fatigue, weakness, or lack of endurance following 
repetitive movement.  There was also no evidence of edema, 
effusion, weakness, tenderness, redness, heat, or abnormal 
movement.  There was guarding of movement on flexion of 120 
degrees.  As to gait, the examiner observed that the Veteran 
walked with a slight limp favoring his right leg.  The 
diagnosis was status post removal of the right patella. 

A September 2004 VA examination report noted that the Veteran 
did not experience   flare-ups or use a brace.  He also 
denied episodes of dislocation or recurrent subluxation.  As 
to effects of his daily activities, the Veteran indicated 
that he had pain and swelling in his knees on standing more 
than 5-10 minutes or walking a few yards.  He could not 
squat, go up and down stairs, or bend his knee on long drives 
as it aggravated his pain.  Range of motion was 30 out 140 
degrees with pain at 20.  The Veteran demonstrated normal 
stability and negative McMurray's, Lachman's, and Drawer's 
test with weakness and quadriceps wasting present.  While 
there was joint line tenderness, there was no effusion.  The 
examiner found that joint function was additionally limited 
by pain and stiffness on repeated or resisted motion.  There 
was no edema, effusion, weakness, redness, heat, abnormal 
movement.  It was observed that the Veteran had a slow, 
limping gait, and pain and stiffness on prolonged standing 
and walking.  There was, however, no evidence of abnormal 
weight bearing.  The impression was residuals of status post-
operation pallectomy and degenerative joint disease of the 
right knee. 

A January 2005 VA examination report noted the Veteran had 
flare-ups which were manifested by constant moderate to 
severe pain.  These symptoms worsened with standing more than 
five minutes and walking more than one to two blocks, and 
were relieved by rest, pain medication, and avoiding weight 
bearing.  The Veteran indicated that there were additional 
limitations due to pain.  The examiner noted that the right 
knee disability had a moderate to severe impact on the 
Veteran's life.  The Veteran denied episodes of dislocation 
or recurrent subluxation.  On examination, the examiner noted 
there was passive and active range of motion against gravity 
and resistance.  Flexion baseline was 10 degrees sitting and 
5-10 degrees standing.  Range of motion from baseline flexion 
was 10 degrees to 130 degrees;  painful motion was within 110 
to 130 degrees with mostly stiffness.  While sitting and 
trying to straighten the right leg, he was unable to reach 0 
degrees and lacked initial 10 degrees of flexion.  Range of 
motion in that position was 10 to 130 degrees.  The examiner 
noted that the Veteran was unable to move his knee to 0 
degrees and unable to completely make the right leg straight 
while sitting or standing.  The examiner noted that there 
were additional limitations due to pain, and the Veteran 
complained of fatigue, weakness, and lack of endurance.  It 
was pointed out that the Veteran also had multiple comorbid 
disabilities.  The examiner further noted the on repeat 
examination, the Veteran was able to have baseline range of 
motion of about 5 degrees with some pain, and therefore pain 
limited his ability to completely straighten the right leg.  
However, complete right knee extension was minimally limited 
due to pain.  There were no acute inflammatory signs or 
symptoms, redness, warmth, edema, or effusion.  The Veteran 
complained of tenderness and guarding of the movements with 
prolonged standing and walking.  The Veteran walked with a 
limp while walking on the right side.  The diagnosis was 
remote right knee injury status post-surgery patellectomy 
with mild degenerative joint disease of medial compartment. 

A July 2007 VA examination report noted the Veteran's account 
of right knee pain as 5/10 with weakness, stiffness, 
swelling, instability, and lack of endurance.  He  denied 
episodes of dislocation or recurrent subluxation.  As to 
flare-ups, the Veteran indicated pain as 8/10 once every two 
months that was random without cause and lasting four to five 
days and easing with medication.  The examiner observed that 
the Veteran used a wheeled seated walker.  Examination of the 
Veteran revealed that range of motion was 0 to 110 degrees 
active and 0 to 140 degrees passive.  The examiner noted that 
there was no additional limitation on repeated and resisted 
testing.  A diagnosis of degenerative joint disease of the 
right knee with removal of patella. 

A September 2008 VA examination report noted that the Veteran 
related pain as 5-7/10 with stiffness and continuous swelling 
without heat or redness.  He described a giving way sensation 
to the posterior aspect of the knee, but denied locking.  The 
Veteran indicated early fatigue in the right knee and 
diminished stamina.  He used a seated walker to ambulate and 
he had antalgic gait.  On examination, the Veteran 
demonstrated right knee extension of -15 and flexion to 100 
degrees with end range pain in both directions.  There was 
continued pain with repetitive use times three with no change 
in range of motion or incoordination.  There were no other 
limitations shown, including endurance.  The examiner found 
there was soft tissue swelling, tenderness, flattening of the 
anterior knee due to an abscess, and guarding of movement.  
There was also fair minus muscle strength and fair 
coordination.  Lachman's and McMurray's tests were negative.  
The examiner noted that the Veteran was not able to perform 
his daily activities without his wife's assistance.  As to 
flare-ups, the examiner found that the Veteran had daily 
(several times a day) moderate flare-ups with continued 
standing and ambulating longer than 10-15 minutes.  These 
episodes lasted for about 30 minutes, and were eased with 
medication and breaks lasting about half an hour.  Such 
flare-ups were due to objective evidence of range of motion 
and muscle strength.  A contemporaneous X-ray revealed stable 
mild osteoarthritis and postsurgical changes. 

As noted above, the RO granted service connection for 
traumatic arthritis of the right knee with a 10 percent 
rating, effective September 16, 2008.  The Board notes that 
arthritis of the right knee was noted prior to the March 2003 
claim for an increased rating for the right knee.  See 
February 2000 VA examination report.  Additionally, the May 
2003 VA examination report noted range of motion was zero to 
120 degrees which is non-compensable.  See 38 C.F.R. § 4.71a, 
DCs 5260, 5261. As there is limitation under the limitation 
of motion diagnostic codes and there is X-ray confirmation of 
the affected joint, the 10 separate percent rating for 
traumatic arthritis is granted from the date of the Veteran's 
claim for an increased rating for his right knee disability.  
See 38 C.F.R. § 4.71a, DC 5003.

Based on the evidence above, the Board finds that a rating 
above 10% for arthritis with limitation of motion is 
warranted effective September 16, 2008.  As already 
established, the Veteran's right knee has degenerative joint 
disease established by X-ray findings.  As of the September 
16, 2008 VA examination report, it has also been manifested 
by impairment other than instability that results in chronic 
and recurrent pain on motion, functional loss, and moderate 
overall limitation of extension motion of the knee due to 
pain.  His right knee range of motion has been restricted as 
outlined above and considering the effects of pain during use 
and flare-ups, there is evidence demonstrating that the right 
knee motion is limited to the degree required for a 20 
percent rating under the criteria for limitation of 
extension.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However even when pain is considered, 
the Veteran's right knee arthritis is not shown to result in 
functional loss consistent with or comparable to limitation 
of extension to 20 degrees, or to otherwise result in 
functional loss due to limitation of motion that warrants the 
assignment of a higher evaluation than 20 percent. Therefore, 
a 20 percent rating for traumatic arthritis based on 
limitation of motion and the DeLuca criteria of pain, 
functional loss, and weakness is warranted effective 
September 16, 2008.   

In sum, a rating in excess of 30 percent for right knee 
impairment is not warranted; a 10 separate percent evaluation 
for traumatic arthritis is granted effective the date of the 
claim for increased rating and a higher evaluation of 20 
percent is warranted for traumatic arthritis based on 
limitation of motion and the DeLuca criteria, effective 
September 16, 2008.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Finally, the Veteran has not been hospitalized for his 
disability and no evidence suggests this disability, rather 
than his other disabilities, prevented him from working.  In 
any case, the existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the Veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).













ORDER

A rating in excess of 30 percent for meniscectomy and 
patellectomy of the right knee with traumatic arthritis is 
denied. 

Prior to September 16, 2008, a 10 percent rating for 
traumatic arthritis is granted, subject to the regulations 
governing the award of monetary benefits.

Since September 16, 2008, 20 percent rating for traumatic 
arthritis is granted, subject to the regulations governing 
the award of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


